Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

among

 

 

Eco3D Acquisition LLC,

 

 

Eco3D LLC

 

 

and

 

Ecoark Holdings, Inc.

 

 

dated as of

 

 

April 10, 2017

 

 

 

 

 

 

 

 





 

EXECUTION COPY

 

TABLE OF CONTENTS

 



Article I Definitions 1     Article II Purchase and Sale 5     Section 2.01
Purchase and Sale of Assets. 5     Section 2.02 Excluded Assets. 6     Section
2.03 Assumed Liabilities. 6     Section 2.04 Excluded Liabilities. 7     Section
2.05 Purchase Price. 8     Section 2.06 Allocation of Purchase Price. 8    
Section 2.07 Tax Treatment of the Transaction. 8     Article III Closing 8    
Section 3.01 Closing. 8     Section 3.02 Closing Deliverables. 8     Article IV
Representations and warranties of seller 9     Section 4.01 Organization and
Qualification of Seller. 9     Section 4.02 Authority of Seller and EcoArk. 9  
  Section 4.03 No Conflicts; Consents. 10     Section 4.04 Financial Statements.
10     Section 4.05 Undisclosed Liabilities. 11     Section 4.06 Absence of
Certain Changes, Events and Conditions. 11     Section 4.07 Assigned Contracts.
11     Section 4.08 Title to Purchased Assets. 11     Section 4.09 Condition of
Assets. 12     Section 4.10 Intellectual Property. 12     Section 4.11
Insurance. 12     Section 4.12 Legal Proceedings; Governmental Orders. 12    
Section 4.13 Compliance With Laws; Permits. 13     Section 4.14 Employee Benefit
Matters. 13

 



 i 

EXECUTION COPY

 

Section 4.15 Employment Matters. 13     Section 4.16 Taxes. 14     Section 4.17
Brokers. 14     Article V Representations and warranties of buyer 14     Section
5.01 Organization of Buyer. 14     Section 5.02 Authority of Buyer. 14    
Section 5.03 No Conflicts; Consents. 15     Section 5.04 Brokers. 15     Section
5.05 Legal Proceedings. 15     Article VI Covenants 15     Section 6.01 Conduct
of Business Prior to the Closing. 15     Section 6.02 Access to Information. 15
    Section 6.03 No Solicitation of Other Bids. 16     Section 6.04 Employees
and Employee Benefits. 16     Section 6.05 Non-competition; Non-solicitation. 16
    Section 6.06 Governmental Approvals and Consents. 17     Section 6.07 Books
and Records. 17     Section 6.08 Closing Conditions. 18     Section 6.09 Public
Announcements. 18     Section 6.10 Receivables. 18     Section 6.11 Transfer
Taxes. 18     Section 6.12 NetSuite Sublicense. 18     Section 6.13 Further
Assurances. 19     Article VII Conditions to closing 19     Section 7.01
Conditions to Obligations of All Parties. 19     Section 7.02 Conditions to
Obligations of Buyer. 19     Section 7.03 Conditions to Obligations of Seller.
20     Article VIII Indemnification 21     Section 8.01 Survival. 21

 



 ii 

EXECUTION COPY

 

Section 8.02 Indemnification By Seller. 22     Section 8.03 Indemnification By
Buyer. 22     Section 8.04 Certain Limitations. 23     Section 8.05
Indemnification Procedures. 23     Section 8.06 Payments. 25     Section 8.07
Tax Treatment of Indemnification Payments. 25     Section 8.08 Exclusive
Remedies. 25     Article IX Termination 26     Section 9.01 Termination. 26    
Section 9.02 Effect of Termination. 26     Article X Miscellaneous 26    
Section 10.01 Expenses. 26     Section 10.02 Notices. 27     Section 10.03
Headings. 27     Section 10.04 Severability. 27     Section 10.05 Entire
Agreement. 28     Section 10.06 Successors and Assigns. 28     Section 10.07 No
Third-party Beneficiaries. 28     Section 10.08 Amendment and Modification;
Waiver. 28     Section 10.09 Governing Law. 28     Section 10.10 Counterparts.
28     Section 10.11 Seller Name Change. 28

 



 iii 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement"), dated as of April 10, 2017 is
entered into by and among Eco3d Acquisition LLC, a Delaware limited liability
company ("Buyer"), EcoArk Holdings, Inc., a Nevada corporation ("EcoArk"), and
Eco3d LLC, an Arkansas limited liability company and an indirect wholly-owned
subsidiary of Ecoark ("Seller").

 

RECITALS

 

WHEREAS, Seller is engaged in the 3d laser scanning and building information
modeling industry (the “Business"); and

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Seller and the Business, subject to the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

"Accounts Receivable" has the meaning set forth in Section 2.01(a).

 

"Acquisition Proposal" has the meaning set forth in Section 6.03.

 

"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

"Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.06.

 

“Annual Financial Statements” has the meaning set forth in Section 4.04

 

“Assigned Contracts” has the meaning set forth in Section 4.07.

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).

 



 1 

EXECUTION COPY

 

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(iii).

 

“Assumed Liabilities” has the meaning set forth in Section 2.03.

 

“Balance Sheet” has the meaning set forth in Section 4.04.

 

“Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Basket” has the meaning set forth in Section 8.04(a).

 

“Benefit Plan” has the meaning set forth in Section 4.14(a).

 

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

 

“Books and Records” has the meaning set forth in Section 2.01(l).

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Phoenix, Arizona are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(e).

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Cap” has the meaning set forth in Section 8.04(a).

 

“Closing” has the meaning set forth in Section 3.01.

 

“Closing Date” has the meaning set forth in Section 3.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 



 2 

EXECUTION COPY

 

“Excluded Liabilities” has the meaning set forth in Section 2.04.

 

“Financial Statements” has the meaning set forth in Section 4.04.

 

“Financing” has the meaning set forth in Section 6.12.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Insurance Policies” has the meaning set forth in Section 4.11.

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys’ fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

“Interim Balance Sheet” has the meaning set forth in Section 4.04.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Interim Financial Statements” has the meaning set forth in Section 4.04.

 

“Knowledge of Ecoark or Ecoark’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any manager or
officer of Ecoark, after due inquiry.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any manager or
officer of Seller, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Leased Real Property” means the premises located at 5013 E. Washington Street,
Suite #270, Phoenix, Arizona 85034.

 

“Lease” has the meaning set forth in Section 3.02(a)(iii).

 



 3 

EXECUTION COPY

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 4.08(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Purchase Price” has the meaning set forth in Section 2.05.

 

“Purchased Assets” has the meaning set forth in Section 2.01.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Business” means engaging in the 3d laser scanning and building
information modeling industry.

 

“Restricted Period” has the meaning set forth in Section 6.05(a).

 

"Seller" has the meaning set forth in the preamble.

 

"Seller Closing Certificate" has the meaning set forth in Section 7.02(k).

 

"Seller Indemnitees" has the meaning set forth in Section 8.03.

 

"Tangible Personal Property" has the meaning set forth in Section 2.01(e).

 



 4 

EXECUTION COPY

 

"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

"Territory" means the United States.

 

"Third Party Claim" has the meaning set forth in Section 8.05(a).

 

"Transaction Documents" means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Assignment and Assumption of Lease for the Phoenix
location, and the other agreements, instruments and documents required to be
delivered at the Closing.

 

Article II
Purchase and Sale

 

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances other than Permitted Encumbrances, all of Seller's right, title
and interest in, to and under all of the assets, properties and rights of every
kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the Business (collectively, the "Purchased Assets"),
including, without limitation, the following:

 

(a) all accounts and unbilled receivables held by Seller, and any security,
claim, remedy or other right related to any of the foregoing to the extent not
contributed as set forth on the Allocation Schedule ("Accounts Receivable");

 

(b) all finished products related to any services provided by Seller, work in
progress, deferred cost of services, supplies, parts and other inventories
("Inventory");

 

(c) all Assigned Contracts set forth on Section 4.07 of the Disclosure
Schedules;

 

(d) the Purchased IP listed on Section 4.10 of the Disclosure Schedules;

 

(e) all furniture, fixtures, equipment, scanners, machinery, tools, vehicles,
office equipment, printers, supplies, computers, telephones and other tangible
personal property (the "Tangible Personal Property") including those items set
forth on Schedule 2.01(e);

 

(f) the Leased Real Property;

 



 5 

EXECUTION COPY

 

(g) all Permits which are held by Seller and required for the conduct of the
Business as currently conducted or for the ownership and use of the Purchased
Assets to the extent such Permits are transferable, including, without
limitation, those listed on Section 4.13(b) of the Disclosure Schedules;

 

(h) all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;

 

(i) all prepaid expenses, un-deposited funds, credits, advance payments, claims,
security, refunds, security deposits, rights of recovery, rights of set-off,
rights of recoupment, deposits, charges, sums and fees (including any such item
relating to the payment of Taxes);

 

(j) all of Seller's rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

 

(k) all insurance benefits, for policies held by Seller, including rights and
proceeds, arising from or relating to the Business, the Purchased Assets or the
Assumed Liabilities;

 

(l) originals, or where not available, copies, of all books and records other
than information maintained by EcoArk on NetSuite Software, including, but not
limited to, books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys, material and research and files relating to
the Intellectual Property Assets and the Intellectual Property Agreements
("Books and Records"); and

 

(m) all goodwill and the going concern value of the Business.

 

Section 2.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the "Excluded
Assets"):

 

(a) Cash and cash equivalents;

 

(b) the organizational documents, minute books, Tax Returns, books of account or
other records having to do with the company organization of Seller;

 

(c) all Benefit Plans and assets attributable thereto;

 

(d) any attorney client privileged materials and correspondence between Seller
and it accountants and professional advisors concerning this Agreement, the
Transaction Documents or the transactions contemplated thereby; and

 

(e) the rights which accrue or will accrue to Seller under the Transaction
Documents.

 



 6 

EXECUTION COPY

 

Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge all
Liabilities of Seller with respect to those liabilities (i) set forth on
Schedule 2.03 attached hereto, and (ii) the Assigned Contracts but only to the
extent that such Liabilities thereunder are required to be performed after the
Closing Date, were incurred in the ordinary course of business and do not relate
to any failure to perform, improper performance, warranty (except as set forth
below) or other breach, default or violation by Seller on or prior to the
Closing (the "Assumed Liabilities"). Buyer is only assuming these Assumed
Liabilities of Seller, and no other Liabilities.

 

Section 2.04 Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Seller or any of its Affiliates of any kind or nature whatsoever other than
the Assumed Liabilities (the "Excluded Liabilities"). Seller shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, the Excluded Liabilities shall include, but not be
limited to, the following:

 

(a) any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;

 

(b) any Liability for (i) Taxes of Seller (or any member or Affiliate of Seller)
or relating to the Business, the Purchased Assets or the Assumed Liabilities for
any Pre-Closing Tax Period; (ii) Taxes that arise out of the consummation of the
transactions contemplated hereby or that are the responsibility of Seller
pursuant to Section 6.11; or (iii) other Taxes of Seller (or any member or
Affiliate of Seller) of any kind or description (including any Liability for
Taxes of Seller (or any member or Affiliate of Seller) that becomes a Liability
of Buyer under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of contract or Law);

 

(c) any Liabilities relating to or arising out of the Excluded Assets;

 

(d) any Liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action relates to such operation on or prior
to the Closing Date;

 

(e) any Liabilities of Seller arising under or in connection with any Benefit
Plans providing benefits to any present or former employees of Seller to the
extent such liability relates to operations on or prior to the Closing Date;

 

(f) any liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments to the extent such liability
relates to operations on or prior to the Closing Date; and

 

(g) any Liabilities associated with debt, loans or credit facilities of Seller
and/or the Business owing to financial institutions.

 



 7 

EXECUTION COPY

 

Section 2.05 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be Five Million One Hundred Thousand Dollars ($5,100,000) (the
"Purchase Price"), plus the assumption of the Assumed Liabilities. The Purchase
Price shall be paid as follows:

 

(a) An amount equal to One Million Nine Hundred Thousand Dollars ($1,900,000)
(the "Closing Date Payment") shall be paid by wire transfer of immediately
available funds to an account designated in writing by Seller to Buyer within
two days of the Closing Date;

 

(b) An amount equal to Two Hundred Thousand Dollars ($200,000) which is due to
EcoArk shall be included in the Assumed Liabilities; and

 

(c) Buyer shall transfer and assign to Seller at Closing a total of 560,000
shares of common stock in EcoArk (the "Shares") held by Buyer. The agreed upon
value of the Shares is $3,000,000 for purposes of calculating the Purchase
Price.

 

Section 2.06 Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on Schedule 2.06 (the "Allocation Schedule").

 

Section 2.07 Tax Treatment of the Transaction. The parties shall treat the
transactions set forth herein as an asset purchase for tax purposes.

 

Article III
Closing

 

Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the "Closing")
shall take place electronically (i) on or before April 14, 2017, or (ii) at such
other time, date or place as Seller and Buyer may mutually agree upon in
writing. The date on which the Closing is to occur is herein referred to as the
"Closing Date". The Closing shall be effective as of 5:00 pm PST on the Closing
Date.

 

Section 3.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver (or cause its Affiliates to deliver) to
Buyer the following:

 

(i) a bill of sale in the form of Exhibit A hereto in form and substance
satisfactory to Buyer (the "Bill of Sale") and duly executed by Seller,
transferring the tangible personal property included in the Purchased Assets to
Buyer;

 

(ii) an assignment and assumption agreement in the form of Exhibit B hereto in
form and substance satisfactory to Buyer (the "Assignment and Assumption
Agreement") and duly executed by Seller, effecting the assignment to and
assumption by Buyer of the Purchased Assets and the Assumed Liabilities;

 



 8 

EXECUTION COPY

 

(iii) with respect to the lease agreement between Seller and Stockyards
Investments, LLC (the "Lease") for the Leased Real Property, an Assignment and
Assumption of Lease in form and substance satisfactory to Buyer and with respect
to the Lease (collectively, the "Assignment and Assumption of Lease") and duly
executed by Seller;

 

(iv) the Seller Closing Certificate; and

 

(v) the certificates of the Manager of Seller required by Section 7.02(l); and

 

(vi) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) The Closing Date Payment by wire transfer of immediately available funds;

 

(ii) the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii) the Assignments and Assumption of Lease duly executed by Buyer;

 

(iv) the Buyer Closing Certificate;

 

(v) the certificates of the Manager of Buyer required by Section 7.03(f); and

 

(vi) the Shares along with Stock Power(s) transferring the Shares to Seller.

 

Article IV
Representations and warranties of seller

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller and EcoArk hereby, jointly and severally represent and warrant
to Buyer that the statements contained in this Article IV are true and correct
as of the date hereof and as of the Closing Date. The representations in
Sections 4.05, 4.06, 4.07, 4.08. 4.09 and 4.10 made by Ecoark have been made to
Ecoark's Knowledge.

 

Section 4.01 Organization and Qualification of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Arkansas and has full company power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on the Business as currently conducted. Section 4.01 of the
Disclosure Schedules sets forth each jurisdiction in which Seller is licensed or
qualified to do business, and Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary.

 



 9 

EXECUTION COPY

 

Section 4.02 Authority of Seller and EcoArk. Seller and EcoArk have full power
and authority to enter into this Agreement and the other Transaction Documents
to which they are a party, to carry out their obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Seller and EcoArk of this Agreement and any other
Transaction Document to which Seller or EcoArk are a party, the performance by
Seller and EcoArk of their obligations hereunder and thereunder and the
consummation by Seller and EcoArk of the transactions contemplated hereby and
thereby have been duly authorized by all requisite company or corporate action
on the part of Seller and EcoArk. This Agreement has been duly executed and
delivered by Seller and EcoArk, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller and EcoArk enforceable against Seller and EcoArk in
accordance with its terms. When each other Transaction Document to which Seller
is or will be a party has been duly executed and delivered by Seller (assuming
due authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms.

 

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Seller and EcoArk of this Agreement and the other Transaction Documents to which
they are a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Seller or EcoArk; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller, EcoArk, the Business or the Purchased Assets; (c)
except as set forth in Section 4.03 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which Seller is a party or by which
Seller or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on the Purchased
Assets. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller or EcoArk in connection with the execution and delivery of this Agreement
or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

Section 4.04 Financial Statements. Complete copies of the unaudited internally
prepared financial statements consisting of the balance sheet of the Business as
at December 31st in each of the years 2016 and 2015 and the related statements
of income and retained earnings, owner’s equity and cash flow for the years then
ended (the "Annual Financial Statements"), and unaudited financial statements
consisting of the balance sheet of the Business as of March 31, 2017 and the
related statements of income and cash flow for the period then ended (the
"Interim Financial Statements" and together with the Annual Financial
Statements, the "Financial Statements") have been delivered to Buyer. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Reviewed
Financial Statements). The Financial Statements are based on the books and
records of the Business, and fairly present in all material respects the
financial condition of the Business as of the respective dates they were
prepared and the results of the operations of the Business for the periods
indicated. The balance sheet of the Business as of December 31, 2016 is referred
to herein as the "Balance Sheet" and the date thereof as the "Balance Sheet
Date" and the balance sheet of the Business as of March 31, 2017 is referred to
herein as the "Interim Balance Sheet" and the date thereof as the "Interim
Balance Sheet Date". Seller maintains a standard system of accounting for the
Business established and administered in accordance with GAAP.

 



 10 

EXECUTION COPY

 

Section 4.05 Undisclosed Liabilities. Seller has no Liabilities with respect to
the Business, except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.

 

Section 4.06 Absence of Certain Changes, Events and Conditions. Since the
Interim Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice, there has not been any:

 

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect to
Seller’s Knowledge;

 

(b) incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice;

 

(c) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business;

 

(d) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;

 

(e) material capital expenditures which would constitute an Assumed Liability;

 

(f) imposition of any Encumbrance upon any of the Purchased Assets;

 

(g) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

Section 4.07 Assigned Contracts. Section 4.07 of the Disclosure Schedules
includes each contract included in the Purchased Assets and being assigned to
and assumed by Buyer (the "Assigned Contracts"). Each Assigned Contract is valid
and binding on Seller in accordance with its terms and is in full force and
effect. None of Seller or, to Seller's Knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under),
or has provided or received any notice of any intention to terminate, any
Assigned Contract. No event or circumstance has occurred that, with or without
notice or lapse of time or both, would constitute an event of default under any
Assigned Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of
benefit thereunder. There are no disputes pending or threatened under any
Assigned Contract.

 



 11 

EXECUTION COPY

 

Section 4.08 Title to Purchased Assets. Seller has good and valid title to, or a
valid leasehold interest in, all of the Purchased Assets. All such Purchased
Assets (including leasehold interests) are free and clear of Encumbrances except
for the following (collectively referred to as "Permitted Encumbrances"):

 

(a) those items set forth in Section 4.08 of the Disclosure Schedules;

 

(b) liens for Taxes not yet due and payable;

 

(c) mechanics', carriers', workmen's, repairmen's or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets;

 

(d) liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Business or the Purchased Assets.

 

Section 4.09 Condition of Assets. The Tangible Personal Property included in the
Purchased Assets is in good condition and is adequate for the uses to which it
is being put, and none of such tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.

 

Section 4.10 Intellectual Property. Section 4.10 of the Disclosure Schedules
lists all Intellectual Property included in the Purchased Assets ("Purchased
IP"). Seller owns or has adequate, valid and enforceable rights to use all the
Purchased IP, free and clear of all Encumbrances. Seller is not bound by any
outstanding judgment, injunction, order or decree restricting the use of the
Purchased IP, or restricting the licensing thereof to any person or entity.

 

Section 4.11 Insurance. Section 4.11 of the Disclosure Schedules sets forth (a)
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Seller or its Affiliates and relating to the Business,
the Purchased Assets or the Assumed Liabilities (collectively, the "Insurance
Policies"); and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
Seller since January 1, 2014. Except as set forth on Section 4.11 of the
Disclosure Schedules, there are no claims related to the Business, the Purchased
Assets or the Assumed Liabilities pending under any such Insurance Policies as
to which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights. Neither Seller nor any of its
Affiliates has received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if not yet due, accrued. All such Insurance Policies are in full force and
effect and enforceable in accordance with their terms; and (b) have not been
subject to any lapse in coverage.

 



 12 

EXECUTION COPY

 

Section 4.12 Legal Proceedings; Governmental Orders.

 

(a) Except as set forth in Section 4.12(a) of the Disclosure Schedules, there
are no Actions pending or, to Ecoark’s Knowledge and Seller's Knowledge,
threatened against or by Seller (a) relating to or affecting the Business, the
Purchased Assets or the Assumed Liabilities; or (b) that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

(b) Except as set forth in Section 4.12(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against, relating to or affecting Seller or the Business.

 

Section 4.13 Compliance With Laws; Permits.

 

(a) Except as set forth in Section 4.13(a) of the Disclosure Schedules, Seller
has complied, and is now complying, with all Laws applicable to the conduct of
the Business as currently conducted or the ownership and use of the Purchased
Assets.

 

(b) All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. Section 4.13(b)
of the Disclosure Schedules lists all current Permits issued to Seller which are
related to the conduct of the Business as currently conducted or the ownership
and use of the Purchased Assets which, if not held by the Seller would result in
a Materially Adverse Effect. To Ecoark’s Knowledge and Seller’s Knowledge, no
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.13(b) of the Disclosure
Schedules.

 

Section 4.14 Employee Benefit Matters.

 

(a) Section 4.14(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
vacation, paid time off, welfare, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
"employee benefit plan" within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller for the benefit of any current or former employee, officer, director,
retiree, independent contractor or consultant of the Business or any spouse or
dependent of such individual, or under which Seller or any of its ERISA
Affiliates has or may have any Liability, or with respect to which Buyer or any
of its Affiliates would reasonably be expected to have any Liability, contingent
or otherwise (as listed on Section 4.14(a) of the Disclosure Schedules, each, a
"Benefit Plan").

 

(b) No Benefit Plan is a Multimployer Plan as defined in Section 3(37)(A) of
ERISA or is otherwise subject to Title IV of ERISA.

 



 13 

EXECUTION COPY

 

Section 4.15 Employment Matters. To the best of Ecoark’s Knowledge Seller’s
Knowledge, Seller is and has been in compliance in all material respects with
all applicable Laws pertaining to employment and employment practices to the
extent they relate to employees of the Business, including all Laws relating to
labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers' compensation,
leaves of absence and unemployment insurance.

 

Section 4.16 Taxes. Except as set forth in Section 4.16 of the Disclosure
Schedules:

 

(a) All Tax Returns with respect to the Seller or the Business required to be
filed by Seller for any Pre-Closing Tax Period have been, or will be, timely
filed. Such Tax Returns are, or will be, true, complete and correct in all
respects. All Taxes due and owing by Seller (whether or not shown on any Tax
Return) have been, or will be, timely paid.

 

(b) Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

 

(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.

 

(d) All deficiencies asserted, or assessments made, against Seller as a result
of any examinations by any taxing authority have been fully paid.

 

(e) Seller is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.

 

(f) There are no Encumbrances for Taxes upon any of the Purchased Assets nor, to
Ecoark’s Knowledge and Seller's Knowledge, is any taxing authority in the
process of imposing any Encumbrances for Taxes on any of the Purchased Assets
(other than for current Taxes not yet due and payable).

 

Section 4.17 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.

 

Article V
Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof.

 

Section 5.01 Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

 



 14 

EXECUTION COPY

 

Section 5.02 Authority of Buyer. Buyer has full company power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite company action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms. When each other Transaction Document to which Buyer
is or will be a party has been duly executed and delivered by Buyer (assuming
due authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms.

 

Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person under
any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

Section 5.04 Brokers. Except for JDB Capital Partners, LLC, no broker, finder or
investment banker is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Buyer.

 

Section 5.05 Legal Proceedings. There are no Actions pending or, to Buyer's
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Article VI
Covenants

 

Section 6.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) use reasonable best efforts to
maintain and preserve intact its current Business organization, operations and
franchise and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, suppliers, regulators and others having
relationships with the Business.

 



 15 

EXECUTION COPY

 

Section 6.02 Access to Information. From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the Leased Real Property, properties, assets,
premises, Books and Records, Contracts and other documents and data related to
the Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business. Any investigation pursuant to this Section 6.02 shall be conducted in
such manner as not to interfere unreasonably with the conduct of the Business or
any other businesses of Seller. No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.

 

Section 6.03 No Solicitation of Other Bids. Seller shall not, and shall not
authorize or permit any of its Affiliates or any of its or their Representatives
to, directly or indirectly, (i) encourage, solicit, initiate, facilitate or
continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Seller shall immediately cease and cause to be terminated, and shall cause its
Affiliates and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, "Acquisition Proposal" means any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) relating to the direct or indirect disposition, whether by sale,
merger or otherwise, of all or any portion of the Business or the Purchased
Assets.

 

Section 6.04 Employees and Employee Benefits.

 

(a) Commencing on the Closing Date, Seller shall terminate all employees of the
Business who are actively at work on the Closing Date, and, Buyer shall offer
employment, on an "at will" basis, to all of such employees.

 

(b) Seller shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former employee, officer, director, independent contractor or consultant of the
Business, including, without limitation, hourly pay, commission, bonus, salary,
accrued vacation, fringe, pension or profit sharing benefits or severance pay
for any period relating to the service with Seller at any time on or prior to
the Closing Date and Seller shall pay all such amounts to all entitled persons
on or prior to the Closing Date.

 

Section 6.05 Non-competition; Non-solicitation.

 

(a) For a period of five (5) years commencing on the Closing Date (the
"Restricted Period"), Seller and EcoArk shall not, and shall not permit any of
their Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) cause, induce or
encourage any material actual or prospective client, customer, supplier or
licensor of the Business (including any existing or former client or customer of
Seller and any Person that becomes a client or customer of the Business after
the Closing), or any other Person who has a material business relationship with
the Business, to terminate or modify any such actual or prospective
relationship.

 



 16 

EXECUTION COPY

 

(b) During the Restricted Period, Seller and EcoArk shall not, and shall not
permit any of their Affiliates to, directly or indirectly, hire or solicit any
person who is offered employment by Buyer pursuant to Section 6.04(a) or is or
was employed in the Business during the Restricted Period, or encourage any such
employee to leave such employment or hire any such employee who has left such
employment, except pursuant to a general solicitation which is not directed
specifically to any such employees; provided, that nothing in this Section
6.05(b) shall prevent Seller, EcoArk, or any of their Affiliates from hiring (i)
any employee whose employment has been terminated by Buyer or (ii) after 180
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.

 

(c) Seller and EcoArk acknowledge that a breach or threatened breach of this
Section 6.05 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agree that in the event of a
breach or a threatened breach by Seller or EcoArk of any such obligations, Buyer
shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

 

(d) Seller and EcoArk acknowledge that the restrictions contained in this
Section 6.05 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.05 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.05 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.06 Approvals and Consents. Seller and Buyer shall use reasonable best
efforts to give all notices to, and obtain all consents from, all third parties
that are described in Section 4.03 of the Disclosure Schedules.

 

Section 6.07 Books and Records.

 

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Buyer shall:

 

(i) allow Seller to keep copies of books and records;

 



 17 

EXECUTION COPY

 

(ii) retain the Books and Records (including personnel files) relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and

 

(iii) upon reasonable notice, afford the Seller's Representatives reasonable
access (including the right to make, at Seller's expense, photocopies), during
normal business hours, to such Books and Records.

 

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of three years following the Closing, Seller shall:

 

(i) retain the books and records (including personnel files) of Seller which
relate to the Business and its operations for periods prior to the Closing; and

 

(ii) upon reasonable notice, afford the Buyer's Representatives reasonable
access (including the right to make, at Buyer's expense, photocopies), during
normal business hours, to such books and records.

 

(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.07 where such access would violate any Law.

 

Section 6.08 Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof.

 

Section 6.09 Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement; provided, however., the Buyer
recognizes that Ecoark must report material events to the Securities and
Exchange Commission within four Business Days of the event’s occurrence.

 

Section 6.10 Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five Business Days after its receipt thereof. From and after the
Closing, if Buyer or its Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within five Business Days after its receipt thereof.

 

Section 6.11 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Seller when due. Seller shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees (and Buyer shall cooperate with respect thereto as necessary).

 



 18 

EXECUTION COPY

 

Section 6.12 NetSuite Sublicense. Seller is a party to a License Agreement
pursuant to which Seller licenses NetSuite Software. Seller agrees to sublicense
to Buyer the NetSuite Software commencing on the Closing Date and ending on
December 31, 2017 for $3,333 per month pursuant to the terms of a Sublicense
Agreement entered into at Closing, the terms of which shall be agreed to by
Seller and Buyer.

 

Section 6.13 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

 

Article VII
Conditions to closing

 

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b) Seller shall have received all consents, authorizations, orders and
approvals referred to in Section 4.03 and Buyer shall have received all
consents, authorizations, orders and approvals referred to in Section 5.03, in
each case, in form and substance reasonably satisfactory to Buyer and Seller,
and no such consent, authorization, order and approval shall have been revoked.

 

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) Other than the representations and warranties of Seller contained in Section
4.01, Section 4.02 and Section 4.17, the representations and warranties of
Seller contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Seller contained in Section
4.01, Section 4.02 and Section 4.17 shall be true and correct in all respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date.

 



 19 

EXECUTION COPY

 

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Seller shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

 

(c) Buyer shall have completed its due diligence of the Business to the
reasonable satisfaction of Buyer;

 

(d) Buyer shall have completed its quality of earnings review of the Reviewed
Financial Statements.

 

(e) No Action shall have been commenced against Buyer or Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.

 

(f) All approvals, consents and waivers that are listed on Section 4.03 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.

 

(g) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.

 

(h) Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents and such other documents and deliveries set forth in
Section 3.02(a).

 

(i) Buyer shall have received all Permits that are necessary for it to conduct
the Business as conducted by Seller as of the Closing Date.

 

(j) All Encumbrances relating to the Purchased Assets shall have been released
in full, other than Permitted Encumbrances, and Seller shall have delivered to
Buyer written evidence, in form satisfactory to Buyer in its sole discretion, of
the release of such Encumbrances.

 

(k) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the "Seller Closing
Certificate").

 

(l) Buyer shall have received a certificate of the Manager (or equivalent
officer) of Seller certifying that attached thereto are true and complete copies
of all resolutions adopted by the board of managers of Seller authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
and thereby.

 



 20 

EXECUTION COPY

 

(m) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) Other than the representations and warranties of Buyer contained in Section
5.01, Section 5.02 and Section 5.04, the representations and warranties of Buyer
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Buyer contained in Section 5.01, Section 5.02
and Section 5.04 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

 

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

 

(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d) Buyer shall have delivered to Seller duly executed counterparts to the
Transaction Documents and such other documents and deliveries set forth in
Section 3.02(b).

 

(e) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer Closing
Certificate").

 

(f) Seller shall have received a certificate of the Manager of Buyer certifying
that attached thereto are true and complete copies of all resolutions adopted by
the board of managers of Buyer authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

 

(g) Buyer shall have delivered to Seller the Shares along with duly executed
Stock Power(s) transferring the Shares to Seller.

 



 21 

EXECUTION COPY

 

(h) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

Article VIII
Indemnification

 

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, that the representations
and warranties in (i) Section 4.01, Section 4.02, Section 4.08, Section 4.17,
Section 5.01, Section 5.02 and Section 5.04 shall survive indefinitely, and (ii)
Section 4.14 and Section 4.16 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus 60 days. All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for the period
explicitly specified therein. Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

 

Section 8.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller and EcoArk, jointly and severally, shall
indemnify and defend each of Buyer and its Affiliates and their respective
Representatives (collectively, the "Buyer Indemnitees") against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement;

 

(c) any Excluded Asset or any Excluded Liability; or

 

(d) any Third Party Claim based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of Seller or any of its
Affiliates (other than the Purchased Assets or Assumed Liabilities) conducted,
existing or arising on or prior to the Closing Date.

 



 22 

EXECUTION COPY

 

Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VIII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the "Seller
Indemnitees") against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

 

(c) any Assumed Liability.

 

Section 8.04 Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:

 

(a) Seller and EcoArk shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $50,000 (the
"Basket"), in which event Seller and EcoArk shall be required to pay or be
liable for all such Losses from the first dollar. The aggregate amount of all
Losses for which Seller and EcoArk shall be liable pursuant to Section 8.02(a)
shall not exceed $500,000 (the "Cap").

 

(b) Seller and EcoArk shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02 where the Losses are the result of (i) acts,
actions or inaction of Kenneth Smerz and/or Ted Mort prior to the Closing Date
that constitute negligence or misconduct by either of them in the performance of
their duties for Seller, or (ii) a breach of a representation or warranty of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement and Kenneth Smerz and/or Ted Mort had actual knowledge of facts and
circumstances giving rise to such breach but failed to disclose such facts and
circumstances to Seller prior to the Closing Date.

 

(c) Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 8.03(a) shall not exceed the Cap.

 

Notwithstanding the foregoing, the limitations set forth in Section 8.04(a) and
Section 8.04(c) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any representation or
warranty in Section 4.01, Section 4.02, Section 4.08, Section 4.14, Section
4.16, Section 4.17, Section 5.01, Section 5.02 and Section 5.04.

 



 23 

EXECUTION COPY

 

(d) For purposes of this Article VIII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

Section 8.05 Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the "Indemnified Party", and the party against
whom such claims are asserted under this Article VIII is referred to as the
"Indemnifying Party".

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a "Third Party Claim") against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 8.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party's right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

 



 24 

EXECUTION COPY

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a "Direct Claim") shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Indemnified Party's premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30-day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

 



 25 

EXECUTION COPY

 

Section 8.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to eight percent (8%). Such
interest shall be calculated daily on the basis of a 365-day year and the actual
number of days elapsed.

 

Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.08 Exclusive Remedies. Subject to and excepting Section 6.03, and
Section 6.05, the parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all claims (other than claims arising from fraud,
criminal activity or willful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in this Article VIII. Nothing in
this Section 8.08 shall limit any Person's right to seek and obtain any
equitable relief to which any Person shall be entitled or to seek any remedy on
account of any party's fraudulent, criminal or intentional misconduct.

 

Article IX
Termination

 

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by the mutual written consent of Seller and Buyer;

 

(b) by Buyer by written notice to Seller if Buyer is not then in material breach
of any provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Seller pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Article VII and such breach, inaccuracy or failure
has not been cured by Seller within ten days of Seller's receipt of written
notice of such breach from Buyer; or

 

(c)  by Seller by written notice to Buyer if Seller is not then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Buyer pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Article VII and such breach,
inaccuracy or failure has not been cured by Buyer within ten days of Buyer's
receipt of written notice of such breach from Seller.

 



 26 

EXECUTION COPY

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

 

(a) as set forth in this Article IX and Article X hereof; and

 

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

 

Article X
Miscellaneous

 

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, loan application fee, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred. Seller shall be reimbursed by Buyer for the loan
application fee paid prior to the Closing by Seller for Buyer.

 

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 

If to Seller: Eco3d, LLC
5013 E. Washington Street
Suite #270
Phoenix, Arizona 850345
E-mail: ken@eco3dusa.com
Attn: Kenneth J. Smerz    

If to EcoArk:

EcoArk Holdings, Inc.
3333 Pinnacle Hills Pkwy, Suite 220

Rogers, AR 7275
E-mail: jpuchir@ecoarkusa.com

Attn: J.P. Puchir

 



 27 

EXECUTION COPY

 

If to Buyer: Eco3d Acquisition LLC
20645 N. Pima Road
Suite #110
Scottsdale, Arizona
E-mail: ldalbey@jdbcapital.com
Attn: Lena Dalbey

 

Section 10.03 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.05(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 10.05 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

Section 10.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 10.07 No Third-party Beneficiaries. Except as provided in Article VIII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 10.08 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 



 28 

EXECUTION COPY

 

Section 10.09 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction).

 

Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 10.11 Seller Name Change. In order to accommodate the Buyer’s plans
post-Closing, Seller does hereby covenant and agree to change its name at or
around the Closing Date and allow the Buyer to use the name “Eco3d” in its
business going forward and to qualify to do business with the name “Eco3d” in
all states in which Seller is currently qualified to do business. Seller and
EcoArk agrees to promptly execute and deliver any documents and consents as are
required by a relevant governmental authority or reasonably requested by Buyer
in connection with this covenant.

 

 

[SIGNATURE PAGE FOLLOWS]



 29 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  SELLER:       ECO3D, LLC, an Arkansas limited liability company by Ecoark,
Inc. Sole Member       By: /s/ Randy May   Name: Randy May   Title: President  
      ECOARK:       ECOARK HOLDINGS, INC., a Nevada corporation       By: /s/
Jay Puchir   Name: Jay Puchir   Title: Chief Executive Officer

 



  BUYER:      

ECO3D ACQUISTION LLC, a Delaware

limited liability company

      By: /s/ Kenneth J. Smerz     Name: Kenneth J. Smerz     Title: Manager

 



 30 

EXECUTION COPY

 

EXHIBIT A

 

BILL OF SALE

 

THIS BILL OF SALE is made as of April 14, 2017, by and between ECO3D ACQUISITION
LLC, a Delaware limited liability company (“Buyer”) and ECO3D LLC, an Arkansas
limited liability company (“Seller”). For purposes of this Bill of Sale, Buyer
and Seller may be individually referred to as a “Party” or collectively as the
“Parties.”

 

WITNESSETH

 

WHEREAS, Buyer, Seller and EcoArk Holdings, Inc., have entered into an Asset
Purchase Agreement, dated April 10, 2017 (the “Purchase Agreement”) and
capitalized terms not defined herein have the meanings set forth in the Purchase
Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement, the Seller has agreed to sell,
assign, transfer, convey and deliver to Buyer, and Buyer will purchase from
Seller, all right, title and interest in and to certain Tangible Personal
Property, free and clear of all Encumbrances (other than Permitted
Encumbrances).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this Bill
of Sale, the consideration set forth in the Purchase Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1. Bill of Sale. The Seller hereby grants, conveys, sells, assigns, transfers
and delivers to Buyer and its successors and assigns, and Buyer hereby accepts,
the Tangible Personal Property. The Seller authorizes Buyer to take any
appropriate or reasonable action to protect the right, title and interest hereby
conveyed in connection with the Tangible Personal Property hereby conveyed to
Buyer against each and every person or persons whomsoever claiming or asserting
any claim against any or all of the same.

 

2. Further Assurances. Each Party hereto agrees to execute or cause to be
executed and to deliver or cause to be delivered to the other Party hereto any
and all instruments, agreements, affidavits, certificates, and other
documentation, which may be reasonably requested or required in order to
complete, evidence, perfect, or record the transactions contemplated by this
Bill of Sale and further agrees to cooperate in effecting the intent of this
Bill of Sale and the Purchase Agreement.

 

3. Binding Effect. This Bill of Sale shall be for the benefit of and be binding
upon the Parties hereto and their successors and assigns.

 

4. No Third Party Beneficiaries. This Bill of Sale is intended for the benefit
only of the Parties hereto and no rights are intended to be conferred by this
Bill of Sale to any other third parties.

 

5. Effect on Agreements. Except as expressly provided herein, should a provision
of this Bill of Sale be inconsistent with a provision of the Purchase Agreement,
the provision of the Purchase Agreement shall govern and take precedence over
the provision of this Bill of Sale. The Parties hereto agree that this Bill of
Sale complies with the terms and intent of the Purchase Agreement. The
respective representations and warranties and related indemnities contained in
the Purchase Agreement expressly survive this Bill of Sale as and to the extent
provided in the Purchase Agreement.

 

6. Governing Law. This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

7. Counterparts. This Bill of Sale may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.

 

[Signature page follows]

 



 

EXECUTION COPY



 

IN WITNESS WHEREOF, the Parties hereto have executed this Bill of Sale as of the
date first above written.

 

  SELLER:         ECO3D LLC, an Arkansas limited liability company         By:
Ecoark, Inc., Sole Member         By: /s/ Randy May   Name: Randy May   Title:
President         BUYER:         ECO3D ACQUISITION LLC, a Delaware limited
liability company         By: /s/ Kenneth J. Smerz   Name:  Kenneth J. Smerz  
Title: Manager

 



 

EXECUTION COPY

 

EXHIBIT B

 

Assignment and Assumption Agreement

 

1. Assignment and Assumption. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and as contemplated by that
certain Asset Purchase Agreement dated April 10, 2017 (the “Purchase
Agreement”), by and among Eco3d Acquisition LLC, a Delaware limited liability
company (“Buyer”), Eco3d LLC, an Arkansas limited liability company (“Seller”),
and EcoArk Holdings, Inc., Seller hereby assigns, sells, transfers and sets over
(collectively, the “Assignment”) to Buyer, effective as of the Closing Date, all
of Seller’s right, title, benefit, privileges and interest in and to the
Purchased Assets and all of Seller’s burdens, obligations and liabilities in
connection with, each of the Assumed Liabilities. Buyer hereby accepts the
Assignment and assumes and agrees to observe and perform in the ordinary course
of business all of the Assumed Liabilities. Seller assigns no Excluded Assets
and Buyer assumes no Excluded Liabilities, and the Parties agree that all the
Excluded Assets will remain the exclusive property of, and the Excluded
Liabilities shall remain the sole responsibility of, Seller. All capitalized
terms not defined herein have the meanings set forth in the Purchase Agreement.

 

2. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party, such further
instruments of transfer and assignment and to take such other action as such
other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

 

3. Successors and Assigns. Subject to the Purchase Agreement, this Assignment
and Assumption Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, and no
other Person shall have any right, obligation or benefit hereunder.

 

4. Governing Law. This Assignment and Assumption Agreement and any disputes
arising under or related hereto (whether for breach of contract, tortious
conduct or otherwise) shall be governed and construed in accordance with the
Laws of the State of Delaware without regard to the conflict of law principles
thereof.

 

5. Terms of the Purchase Agreement. Each of Seller and Buyer acknowledges and
agrees that the representations, warranties, covenants, agreements and
indemnities of each of Seller and Buyer contained in the Purchase Agreement
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein. In the event of any conflict or inconsistency
between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.

 

6. Counterparts; Facsimile Execution. This Assignment and Assumption Agreement
may be executed in two or more counterparts, each of which shall be deemed to be
an original, but all of which shall be one and the same document. Signatures of
the Buyer and Seller transmitted by facsimile, PDF or other electronic file
shall be deemed to be their original signatures for all purposes and the
exchange of copies of this Assignment and Assumption Agreement and of signature
pages by facsimile transmission, PDF or other electronic file shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Assignment and Assumption Agreement for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Assignment and Assumption Agreement in addition to
any facsimile, telecopy, PDF or other reproduction hereof.

 



 

EXECUTION COPY



 

In Witness Whereof, the Parties have executed this Assignment and Assumption
Agreement as of April 14, 2017.

 

  SELLER:         ECO3D LLC, an Arkansas limited liability company         By:
Ecoark, Inc., Sole Member         By: /s/ Randy May   Name:  Randy May   Title:
President         BUYER:         ECO3D ACQUISITION LLC, a Delaware limited
liability company         By: /s/ Kenneth J. Smerz   Name: Kenneth J. Smerz  
Title: Manager

 

 

Assignment and Assumption Agreement  

 

 

